Citation Nr: 1610104	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development most recently in January 2014. The directives having been substantially complied with, another VA examination carried out, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2009, the Veteran filed a Substantive Appeal via VA Form 9, appealing all issues. In January 2014, the Board decided the Veteran's claim as to whether new and material evidence had been received to reopen a claim of entitlement to service connection for a seizure disorder. As such this claim is not presently before the Board. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD as a result of his active military service and claimed as due to an in-service personal assault. A remand is necessary to obtain additional development and a supplemental VA opinion. 

The Veteran reported that when stationed at Fort Wainwright, Alaska he was the victim of military sexual trauma (MST). See January 2012 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault. PTSD cases based on personal assault stressors impose additional VA notice requirements of which the Veteran must be notified. If a claim for PTSD is based on in-service personal assault, including MST, evidence from sources other than a Veteran's service treatment records may corroborate the Veteran's account of the incident. Examples of such evidence include, but are not limited to medical records and statements from family members. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: episodes of depression, anxiety without an identifiable cause, or unexplained behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304 (f)(5). 

The Veteran was provided VCAA notice in October 2011 which provided notice of the information and evidence necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD. However, the Veteran has not been provided notice of the information and evidence necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD, based on an in-service personal assault. A remand is necessary to provide the Veteran with adequate notice.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was most recently provided with a VA examination in March 2014. See March 2014 VA examination. The examiner found the Veteran had a diagnosis of depressive disorder NOS, which was attributed to personal, family and social issues rather than the Veteran's active military service. Id. However, the examiner failed to address the Veteran's diagnosis of PTSD and continued treatment at North Chicago and Jesse Brown VAMC. See December 2008 treatment letter and VA treatment records. The examiner must reconcile the VA treatment records and diagnosis of PTSD. Further, the examiner failed to address whether it is at least as likely as not (a 50 percent probability or greater) that any in-service stressful experiences described by the Veteran occurred, as directed in the prior remand. See January 2014 remand.  A supplemental VA opinion is warranted to address the Veteran's in-service stressful experiences and his diagnosis of and treatment for PTSD in VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304 (f)(5). Particularly, the Veteran should be properly notified of how to substantiate a claim of MST including all specific examples of the alternative sources of evidence must be included in the notification to the Veteran.

3. After completing the development above to the extent possible, refer the case to the VA examiner who provided the March 2014 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, if warranted, the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of an acquired psychiatric disorder to include, PTSD?

b. If so, is it at least as likely as not (a 50 percent probability or greater) the Veteran's diagnosis of PTSD related to his active duty service?

If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of an in-service personal assault, fear of hostile action during active service, or other stressors the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after an alleged assault or any other evidence of record, which would be consistent with the alleged trauma, and offer an opinion as to the clinical significance, if any, of such evidenced changes. 

c. Is it at least as likely as not (a 50 percent probability or greater) that any in-service stressful experience(s) described by the Veteran occurred?

d. If the Veteran is diagnosed with any other psychiatric disability, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is related to or has its onset in active duty service?

A detailed rationale for the opinion must be provided. The examiner's attention is directed to the VA treatment records diagnosing the Veteran with PTSD and the December 2008 letter indicating ongoing treatment for PTSD from October 2005 forward. Specifically, if the examiner finds the Veteran does not have an acquired psychiatric disorder, to include PTSD such an opinion must be reconciled with VA treatment records which have been made part of the claims file.

Further, the examiner's attention is directed to the Veteran's April 2011 testimony, before the undersigned Veterans Law Judge, regarding his symptoms originating in-service. The Veteran reported drinking heavily after the identified in-service incidents, and that his symptoms have been continuous since service. See April 2011 hearing transcript. The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.




The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




